UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
-against-
RAYMOND BRYANT,

Defendant.

No. 19 Cr. 00080-01 (NSR)

ORDER

 

 

pandemic, is GRANTED.

within five business days of this Order:

the Bureau of Prisons to the present, and

Dated: April 3 2020
White Plains, New York

 

 

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
DOC #: :

DATE FILED: M13 [22

 

 

 

 

 

 

 

 

 

federal detainee/defendant is being housed.

 

NELSON S. ROMAN, United States District Judge:

Defendant’s application seeking a Court Order directing the Bureau of Prisons! to release to

his/her counsel, inter alia, his/her medical records, as well as any records related to the Bureau of

Prisons’ alleged designation of the Defendant as “high-risk” in regard to the ongoing COVID-19

It is hereby ORDERED that the Bureau of Prisons release to Defendant’s counsel of record,

(1) Defendant’s complete medical records from the time he/she entered into the custody of

(2) any documents or other records relating to the Bureau of Prisons’ designation of the

Defendant as “high-risk” in regard to the ongoing COVID-19 pandemic.

SO ORDERED:

ee Z

wn ae
pre a
2 OP ue a .

o Fa PF
/ Fer
f

 

“NELSON S. ROMAN
United States District Judge

IThe term Bureau of Prisons shall be interpreted to include any state facility wherein a
